internal_revenue_service number info release date index number date cc ita genin-160610-01 dear this letter responds to your e-mailed request for assistance dated date regarding a question you received from specifically you asked whether a business_entity may buy raw land and hold it for more than one year while obtaining approval to subdivide then once approval to subdivide has been obtained sell the land to another business_entity owned by the same persons and pay taxes on the transaction at capital_gains rates generally gain from the sale_or_exchange of a capital_asset held for more than one year is long-term_capital_gain sec_1221 of the internal_revenue_code sec_1221 defines capital_asset as property held by the taxpayer whether or not connected with its trade_or_business but does not include stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business see also sec_1_1221-1 of the income_tax regulations where one business_entity buys raw land holds it for more than one year then sells it to a related business_entity whether or not the first business_entity will realize capital_gain on the transaction turns on whether or not the first business_entity is considered to have held the land primarily_for_sale_to_customers in the ordinary course of its trade_or_business the intent of the seller entity is determinative in a sale between related parties the seller entity typically argues that characterization of gain or genin-160610-01 loss realized by it should be determined based only upon its own intent and activities with respect to the land in other words if the seller entity intended to hold the land as an investment the fact that the related purchaser entity held the land primarily_for_sale_to_customers in the ordinary course of its trade_or_business is irrelevant the service on the other hand typically argues that an agency relationship exists between the seller entity and the related purchaser entity and therefore the purchaser entity’s activities are relevant to the determination of whether the seller entity intended to hold the land as an investment magnitude of activity with respect to the property courts that have addressed the issue have emphasized a variety of factors as determinative of whether an agency relationship existed and the seller entity held the land primarily_for_sale_to_customers in the ordinary course of its trade_or_business the most important factor appears to be the magnitude of the seller entity’s pre- and post- transfer activity with respect to the property in 448_f2d_514 10th cir the seller contacted an engineering company to find out where streets and utilities would be located and had the land platted and approved by his local planning commission prior to selling the land to his corporation with respect to another tract of land the seller had his attorney initiate the formation of a local public works authority for the purpose of having the city construct a sewer system on the tract before selling the land to his corporation id pincite in 362_f2d_266 ct_cl the seller successfully sponsored petitions for the construction by the county of water mains sewer and street improvements on his land before selling it to his corporations in 58_tc_316 the sellers although never acting in their individual capacities participated in the development of the land after selling it to their corporation by surveying and platting the land installing streets sewers and other improvements and getting it re-zoned in each of these cases the court held the seller’s high magnitude of pre- and post-transfer activity with respect to the property was evidence that an agency relationship existed between the seller and the related purchaser in each of these cases the court held the seller was developing the property in anticipation of the related purchaser’s sale of the property to the public and therefore the purchaser’s intent to sell the property was attributable back to the seller in 960_f2d_526 5th cir on the other hand the selling partnership held the property for over three years without advertising or hiring brokers developing the property maintaining an office or making more than four minimal sales aside from the final one at issue to a related corporation the partners did not spend more than a minimal amount of time on the activities of the partnership id pincite similarly in ronhovde v commissioner t c memo distinguished in brown pincite the court found the selling partnership’s failure to acquire any other land than the land at issue and failure to plat or develop the land indicative of a one-time transaction for investment purposes rather than for sale to genin-160610-01 customers in the ordinary course of its trade_or_business in both of these cases the courts held the sellers’ minimal activities with respect to the properties were indicative of the sellers’ investment intent length of time between the seller’s purchase and sale of the land another important factor indicating the seller entity held the land primarily_for_sale_to_customers in the ordinary course of its trade_or_business is the length of time between the seller entity’s purchase of the land and its sale of the land to the purchaser entity in brown the seller purchased his first tract of land in date completed platting his property and had it approved by his local planning commission in date and sold it to his corporation in the same month brown pincite he purchased his second tract of land in date successfully established a public works authority to construct a sewer system in the area in date and sold the property to his corporation in date id the brown court held the short_period between the seller’s purchase of his properties his initiation of their development and the sale of his properties to a related purchaser was evidence the seller held his properties primarily_for_sale_to_customers in the ordinary course of the trade_or_business id in tibbals the seller originally purchased his property in date a few days later he began petitioning the county for water sewer and street improvements which were begun in autumn and completed in early tibbals pincite meanwhile the seller sold two lots to one of his corporations in date for the purpose of constructing experimental prefabricated homes and sold lots to another of his corporations in date id pincite the court held the seller’s immediate initiation of development and his sale of the property to related purchasers before the development was even complete was indicative that the seller held his properties primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business id pincite in boyer the sellers entered into a contract to purchase land on date and closed on date boyer pincite meanwhile prior to closing they had already entered into a contract to sell their land to their corporation on date for twice what they paid for it id pincite and the court viewed the immediate sale to a related corporation coupled with the artificially high price as evidence of lack of arm’s length dealing and evidence of an intent to prematurely squeeze out all potential gain from the finished operation at capital_gain rates id pincite and in bramblett the selling partnership purchased its property in late and early and held it for over three years without developing it before finally selling a substantial portion of it to a related corporation in bramblett pincite and the bramblett court held the length of time between the selling partnership’s purchase of genin-160610-01 the property and its sale to a related_party indicated the seller was holding the property as investment_property id the selling partnership in ronhovde purchased its property in date and sold the land to the related corporation in date for development and sale to third parties in date however before the selling partnership had even purchased the property one of its partners began promoting a related corporation to develop the land although the court noted the sale to the related corporation was made shortly after the land was acquired the court held the seller was holding the property as investment_property the court based its decision that the seller possessed investment intent on evidence that the sale was a one-time transaction the court found the reason a favorable sale was possible in such a short time was due to the promotion activities of the partner and viewed the activities of this partner as done in his capacity as promoter of the corporation and not in his capacity as managing partner of the partnership seller’s purchase and sale of other properties and general experience and involvement in real_estate courts have also considered the seller entity’s purchase and sale of other properties and general experience and involvement in the real_estate business as determinative of the seller entity’s intent to hold the land primarily_for_sale_to_customers in the ordinary course of its trade_or_business in brown the court cited the fact that the seller had purchased and developed four other tracts of land during the same period of the transactions at issue as evidence of his involvement in the real_estate business and therefore his lack of investment intent brown pincite in 357_f2d_885 7th cir the court approved the tax court’s determination that the selling corporation lacked investment intent based on a ultimate finding that during the years at issue and the selling corporation was in the business of subdividing real_property into improved lots and selling such lots to customers h-h ranch pincite the h-h ranch court also cited the fact that the shareholder of the selling corporation had been in the building business since id pincite seller’s purpose with respect to the land where the magnitude of the seller’s activity with respect to the property is not great there is a considerable length of time between the seller’s purchase and sale of the land and the seller is not involved in the sale of other properties courts look ronhovde was distinguished by the brown court which considered the ronhovde decision to be based on the seller’s failure to subdivide brown pincite genin-160610-01 favorably on stated investment purposes with respect to land in bramblett the court took into consideration the selling partnership’s stated purpose of acquiring property for investment purposes bramblett pincite the court found this purpose further evident in the partnership’s actions in seeking professional advice on how to structure its purchase of the land to preserve its investment purpose id pincite on the other hand in boyer the court seized upon a statement in the earnest-money agreement with the original owners to the effect that the sellers intended to subdivide and sell the land as evidence of intent to sell the land to customers in the ordinary course of its trade_or_business boyer pincite we hope this general information is helpful for more specific guidance a taxpayer may request a private_letter_ruling from the national_office of the internal_revenue_service we have enclosed a copy of revproc_2001_1 2001_1_irb_1 which contains the procedures for a taxpayer to request a private_letter_ruling if we can be of further assistance to you regarding this matter please contact id of the income_tax and accounting division at sincerely paul m ritenour chief branch office of associate chief_counsel income_tax and accounting enclosure revproc_2001_1 cc supervisory internal revenue_agent s c cp rc es c9-468
